Citation Nr: 1818420	
Decision Date: 03/26/18    Archive Date: 04/04/18

DOCKET NO.  10-19 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether severance of service connection for the full thickness tear of the supraspinatus muscle of the right shoulder, effective December 1, 2012, is proper.

2.  Entitlement to an initial disability rating in excess of 10 percent for the full thickness tear of the supraspinatus muscle of the right shoulder.


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to April 1981. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from April 2010 and August 2012 rating decisions of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In March 2013, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for further development.  The appeal has now been returned to the Board.

Right shoulder

The RO awarded service connection for right shoulder tendonitis, and assigned an initial 10 percent rating in an April 2010 rating decision.  The Veteran disagreed with the assigned initial rating in a statement dated April 27, 2010.  In the course of adjudicating the initial rating claim, the RO determined that severance of service connection for the shoulder disability (recharacterized as "full thickness tear, supraspinatus muscle, right shoulder") was appropriate, and proposed to sever in an August 2011 rating decision.  The RO ultimately severed service connection in an August 2012 rating decision.  

In its March 2013 decision, the Board recognized that the RO severed service connection for the Veteran's right shoulder disability, but noted that there was a notice of disagreement filed with the August 2012 rating decision, which, at the time of the Board decision, was not of record.  The Board remanded the issue as to the propriety of the severance to the agency of original jurisdiction to obtain the notice of disagreement, and if appropriate, issue a statement of the case (SOC).  The Board deferred the question of whether an increased initial rating greater than 10 percent was warranted, pending the outcome of the severance claim.

On remand, a notice of disagreement with the RO's August 2012 decision, date-stamped in October 2012, was associated with the file.  Concerning the right shoulder, the Veteran stated that she "broach[ed] no dissent with the decision on the tear of my paraspinous muscles in my right shoulder."  The RO nevertheless contacted the Veteran to clarify whether it was her intent to disagree with the issue of severance.  The appellant indicated in an April 1, 2014 statement that she would appeal the right shoulder claim.  As a result, the RO issued a statement of the case addressing the severance issue, and the Veteran filed a timely VA Form 9, checking box 9A indicating intent to appeal all issues listed on the SOC.  The RO certified this issue to the Board, and the Board will address it below.

As in March 2013, adjudicating of the issue of whether a higher initial rating is warranted for the right shoulder disability would be premature in light of the fact that the propriety of severance is still unresolved.  Once again, the Board will defer action on this issue, pending the outcome of the severance claim.

Issues not on appeal

In its August 2012 rating decision, the RO also awarded service connection for fibromyalgia (to include generalized arthralgias), and assigned an initial 20 percent rating, effective April 22, 2010.  The RO also granted an effective date of July 25, 2005 for the award of service connection for hepatitis C.

In light of the fact that the October 2012 notice of disagreement was not on file at the time of the Board's March 2013 decision, the Board remanded the issues of (1) entitlement to an increased initial rating for fibromyalgia, and (2) entitlement to an earlier effective date for the award of service connection for fibromyalgia, so that the notice of disagreement could be reviewed, and so that the RO could issue a statement of the case addressing those issues, if the Veteran in fact disagreed with the assigned initial rating and effective date.  The Board also remanded a previously perfected effective date claim for the award of service-connection for hepatitis C so that the RO could issue an supplemental statement of the case (SSOC), if appropriate, after reading the notice of disagreement.

As noted above, the AOJ obtained and associated the Veteran's October 2012 notice of disagreement and associated it with the file.  In pertinent part, the Notice of Disagreement only expressed disagreement with the assigned initial rating of 20 percent for fibromyalgia, specifically requesting an increase to 40 percent.  The Veteran specifically requested that the AOJ "issue a Statement of the Case in response to this Notice of Disagreement as to my fibromyalgia appeal only."  
Thus, the issue of entitlement to an effective date earlier than April 22, 2010, for the grant of service connection for fibromyalgia is not currently on appeal, as the Veteran did not submit a timely NOD in response to the August 2012 rating decision that granted service connection for fibromyalgia.  

The Board recognizes that the Veteran subsequently expressed disagreement with the effective date of the award of service connection for fibromyalgia (by indicating that she wanted the 40 percent rating effective in 2006, rather than 2010) on a May 2014 VA Form 9.  The Veteran was informed by the RO in September 2014 correspondence that the statement of disagreement made on the May 2014 VA Form 9 could not be accepted as a timely NOD in response to the effective date assigned in the August 2012 rating decision, and the Veteran did not disagree.

Significantly however, the Veteran did file a claim in August 2014 alleging that clear and unmistakable error (CUE) existed in the August 2012 rating decision with respect to the assigned effective date for the award of service connection for fibromyalgia.  This issue has not been addressed by the AOJ in the first instance, and it is referred to the AOJ for appropriate action.  

With respect to the initial rating claim for fibromyalgia, the Board notes that the RO has not issued a statement of the case as to this issue in response to the Veteran's October 2012 notice of disagreement.  This is because, in a subsequent April 2014 rating decision, the RO awarded the Veteran a 40 percent rating, effective retroactively to the effective date of the award of service connection, April 22, 2010.  As the Veteran limited her appeal, indicating a desire for this 40 percent initial rating in her October 2012 Notice of Disagreement, the RO's award of an initial rating of 40 percent represented a full grant of the issue on appeal.  Indeed, although a claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation, such a claimant may "limit a claim or appeal to the issue of entitlement to a particular disability rating which is less than the maximum disability rating allowed by law" via "clearly expressed intent to limit the appeal to entitlement to a specific disability rating for the service-connected condition." AB v. Brown, 6 Vet. App. 35, 39 (1993) (citing Hamilton v. Brown, 4 Vet. App. 528, 544 (1993)).  As such, the issue is resolved, and is no longer in appellate status.
With respect to the appeal for the assignment of an earlier effective date for the award of service connection for hepatitis C, as noted above, the RO's August 2012 rating decision granted an earlier effective date of July 25, 2005, for the service connection grant of hepatitis C.  In the October 2012 notice of disagreement-associated with the file after the Board's March 2013 decision-the Veteran stated that she was satisfied with the effective date assigned by the RO for the hepatitis C.  Thus, the Board finds that the August 2012 rating decision constituted a full grant of the benefits sought and the issue is no longer on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, the question of whether severance of service connection for the full thickness tear of the supraspinatus muscle of the right shoulder, effective December 1, 2012, was proper remains at issue.

The RO last adjudicated this issue in an April 2014 statement of the case.  Medical evidence and argument, to include a May 2017 shoulder examination, has been added to the file since the April 2014 statement of the case.  In correspondence dated February 12, 2018, the Veteran specifically requested that the Board remand her case back to the AOJ for review of the additional evidence submitted in her appeal in the first instance.  In a note at the bottom of the page, she argued that the May 2017 VA examination did not adequately discuss the pertinent issue of severance of the right shoulder.   

The Board notes that for cases where severance of service connection is at issue, the reviewable evidence is not limited to that which was before the RO in making its initial service connection award, and may include medical evidence and diagnoses that postdate the original award of service connection. Stallworth v. Nicholson, 20 Vet. App. 482, 288 (2006); Daniels v. Gober, 10 Vet. App. 474, 480 (1998).  In this connection, the Board will remand the issue per the Veteran's specific request.
Accordingly, the case is REMANDED for the following action:

1. Review all the evidence of record, to include all 
evidence and argument added to the record from the date of the April 2014 statement of the case and, and readjudicate the question of whether severance of service connection for the full thickness tear of the supraspinatus muscle of the right shoulder, effective December 1, 2012, was proper.  If severance is deemed invalid, and the service-connection award is restored, take all appropriate action to address the Veteran's pending initial rating claim for the disability.

2.  If severance is deemed to be valid, and the benefit 
sought on appeal is denied, this should be thoroughly explained in a supplemental statement of the case, with a copies sent to the Veteran.  Thereafter, the appeal should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
V. Chiappetta
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




